This case was submitted to the jury on counts 3 and 5 of the complaint, which ascribe the plaintiff's injuries to the wanton misconduct of the defendants' agents or servants while acting within the line and scope of employment in causing one of defendants' cars to run upon or against the plaintiff's automobile while he was attempting to cross the defendants' track.
The case is therefore a simple one of wanton misconduct, and we are at a loss to understand why so many errors have been assigned and insisted upon which have no bearing upon the real issues involved. Therefore all suggestions of error as affecting simple, subsequent, or contributory negligence will be discarded.
It was immaterial whether the defendants' track was embedded in the road at the crossing, as the evidence shows that it was not so embedded at other points; was in a sense a rural line and formed no part of a street or highway except perhaps at the crossing. The proof also shows that the crossing at the hour of plaintiff's injury was a very populous and much frequented one, and it was immaterial as to whether or not the crossing was in a public road or highway, in so far as wantonness was involved, but for the fact that the plaintiff unnecessarily charged that it was in count 3; and, as the case must be reversed for other reasons, we do not think it necessary to decide whether or not the road was a public one. In this connection, however, see McDade v. State, 95 Ala. 28, 11 So. 375.
The two counts were not subject to the grounds of demurrer setting up a failure to negative the fact that the injury was covered by the Workmen's Compensation Act (section 7586 of the Code of 1923). If this defendant, not the employer of the plaintiff, was within and relied upon said act it should have been the actor in pleading the fact, — Demopolis Telephone Co. v. Hood (Ala. Sup.) 102 So. 35,1 wherein a distinction is made between it and the case of Steagall v. Sloss Co., 205 Ala. 100,87 So. 787. Moreover, the Workmen's Compensation Law does not cover the injuries to the car as distinct from the plaintiff's personal injuries. Nor was the complaint subject to demurrer for failing to connect the defendants with the damnifying act and is unlike the count condemned in B. R., L.  P. Co. v. Fox,174 Ala. 657, 56 So. 1013.
It was incumbent upon the plaintiff to prove wantonness as charged, and we may concede that the conditions surrounding or attending the injury afforded ample evidence for the jury to find that there was wantonness, had there been any proof to show or create a reasonable inference that the defendants' motorman was conscious of the fact that his conduct would probably result in or produce injury. The proof showed that this was a greatly used crossing during the hour when plaintiff was injured; that the car was going from 8 to 20 miles an hour without signal or warning; and that the motorman instead of keeping a lookout was looking to the rear, but there is nothing to show that said motorman was familiar or acquainted with said crossing, and to hold that he was, would be mere conjecture or speculation. There was no proof of the length of time he had been running the car or that he had ever before made this trip at that hour of the day. L.  N. R. R. v. Heidtmuller, 206 Ala. 30,89 So. 191. The plaintiff relied upon the conduct of the motorman as establishing his charge of wantonness; therefore, in order to do so, it was necessary to show facts from which the jury could infer that said motorman was conscious of his conduct and conscious, from his knowledge of existing conditions, that injury would likely or probably result from his conduct, and, with reckless indifference to consequences, he consciously and intentionally did some wrongful act or omitted some known duty which produced the result. Ala. Power Co. v. Conine, 210 Ala. 320, 97 So. 791; B. R., L.  P. Co. v. Cockrum, 179 Ala. 373, 60 So. 304. The trial court erred in not giving the general affirmative charge requested by the defendants, and the judgment of the circuit court is reversed and the cause is remanded.
Reversed and remanded.
GARDNER, THOMAS, and MILLER, JJ., concur.
1 Ante, p. 216. *Page 333